



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Singh, 2013 ONCA 315

DATE: 20130510

DOCKET: C54622

Juriansz, MacFarland and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Shameel Singh

Appellant

M. Gourlay duty counsel

Mabel Lai, for the respondent

Heard and released orally: April 16, 2013

On appeal from the conviction entered on March 11, 2011 and
    the sentence imposed on November 7, 2011 by Justice J.M. Fragomeni of the Superior
    Court of Justice, sitting with a jury.

ENDORSEMENT

[1]

This appeal must be allowed because of Crowns counsels improper
    cross-examination of the appellant which rendered the trial unfair. In a
    sustained fashion, repeated for each of the three co-accused, the Crown
    cross-examined the appellant about the co-accuseds motives to fabricate their
    testimony.

[2]

The trial judge did not deliver an adequate correcting instruction and,
    in fact, in his summary of the evidence, he reinforced the improper line of
    questioning by saying that the co-accused had no reason to falsely accuse the
    appellant.

[3]

Credibility and identification were at the heart of the case. The
    determination of these issues depended on the co-accuseds testimony. The
    testimony of the three co-accused  was inconsistent.

[4]

We are satisfied that there was an appearance of unfairness and we infer
    actual prejudice.

[5]

The appeal is allowed and the matter is remitted for a new trial.

R.G. Juriansz J.A.

J. MacFarland J.A.

S.E. Pepall J.A.


